THIS AMENDING AGREEMENT made and dated for reference the 15th day of March,
2006.

AMONG:

PRIMECAP RESOURCES INC., a Colorado, U.S.A. resident company having an office
located at 412 – 848 North Rainbow Boulevard, Las Vegas, Nevada, U.S.A.,
89107-1103

(the “Assignor”)

OF THE FIRST PART


AND:


TAO MINERALS INC., a Nevada, U.S.A. resident company having an office located at
80 South Court Road, Thunder Bay, Ontario, Canada P7B 2X4

(the "Assignee")

OF THE SECOND PART


WHEREAS:


A.      Pursuant to an agreement between the parties hereto dated for reference
February 28, 2006 (the "Agreement"), the Assignor granted an exclusive option to
the Assignee, entitling it to acquire an undivided one hundred percent (100%)
interest in the Property, on the terms and conditions set forth therein;   B.   
  Capitalized terms used herein shall have the same meanings as contained in the
Agreement; and   C.      The parties wish to amend certain provisions of the
Agreement.  

NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration of these
presents, the receipt and sufficiency of which is hereby acknowledged by each of
the parties, and for other good and valuable consideration, the receipt and
sufficiency of which is also hereby acknowledged by each of the parties hereto,
the parties hereto hereby agree as follows:

1.  Paragraph 2.2 of the Agreement is deleted in its entirety and is replaced
with the following:                             “2.2  Cash and Share
Consideration.                           As consideration for the Assignment,
the Assignee will:                           (a)  pay to the Assignor
$150,000.00, on or before April 15, 2006; and                              (b) 
issue to the Assignor, or to its nominee(s) 2,500,000 shares in its capital,
which shares will be issued within 14 days of the execution of this Agreement.”
           


--------------------------------------------------------------------------------

- 2 -


2.      In all other respects the terms and conditions of the Agreement shall
continue in full force and effect.   3.      Each of the parties hereto agrees
to do and/or execute all such further and other acts, deeds, things, devices,
documents and assurances as may be required in order to carry out the true
intent and meaning of this Amending Agreement.   4.      This Amending Agreement
shall enure to the benefit of and be binding upon the parties hereto and each of
their successors and permitted assigns, as the case may be.   5.      This
Amending Agreement may be executed in any number of counterparts and any party
hereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts taken together
will be deemed to be one and the same instrument. The execution of this Amending
Agreement will not become effective until all counterparts hereof have been
executed by all of the parties hereto.   6.      Each of the parties hereto will
be entitled to rely upon delivery by facsimile of executed copies of this
Amending Agreement, and such facsimile copies will be effective to create a
valid and binding agreement among the parties hereto in accordance with the
terms and conditions of this Amending Agreement.  

IN WITNESS WHEREOF this Amending Agreement has been executed and delivered as of
the day and year first above written.

PRIMECAP RESOURCES INC.


Per:  /s/ James Sikora    Authorized Signatory 


TAO MINERALS INC.


Per:  /s/ Duncan Bain    Authorized Signatory 


--------------------------------------------------------------------------------